NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIO LUIS AGUILAR-AGUILAR, AKA No. 15-71420
Mario Aguilar, AKA Mario Luis Aguilar,
                                       Agency No. A205-719-469
               Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**

Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Mario Luis Aguilar-Aguilar, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Aguilar-

Aguilar failed to establish that the harm he suffered or fears in Guatemala was or

would be on account of a protected ground. See Barrios v. Holder, 581 F.3d 849,

854-56 (9th Cir. 2009) (rejecting petitioner’s contention that he was persecuted on

account of his political opinion or membership in a particular social group based

on his refusal to join a gang); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, Aguilar-Aguilar’s withholding of removal claim fails.

       Substantial evidence also supports the agency’s denial of CAT relief because

Aguilar-Aguilar failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in petitioner’s home country was insufficient to meet standard for CAT

relief).

       As stated in the court’s July 30, 2015 order, the temporary stay of removal


                                          2                                   15-71420
remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3        15-71420